          Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    RICKY ALLEN, SR.,
          Petitioner,                                         Civil Action No.
                         v.                                  1:19-cv-03392-SDG
    WARDEN DEAL,
       Respondent.

                                      ORDER

        This matter is before the Court on the Final Report and Recommendation of

United States Magistrate Judge Christopher C. Bly [ECF 23], which recommended

that Petitioner Ricky Allen, Sr.’s motions for legal assistance [ECF 15, 16] be denied

and his writ of habeas corpus be denied. Petitioner, pro se, timely filed objections

to the R&R [ECF 26]. After careful consideration of the record, Plaintiff’s objections

are OVERRULED for the reasons stated below. Judge Bly’s R&R is ADOPTED in

its entirety.

I.      FACTUAL BACKGROUND

        On July 26, 2019, Petitioner filed for a writ of habeas corpus pursuant to

28 U.S.C. § 2254, challenging his conviction in the Superior Court of Cobb County,

Georgia.1 Petitioner pleaded guilty to the underlying state charges.2 Petitioner’s


1     ECF 1.
2     Id. at 1–2, ¶ 5.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 2 of 21




state habeas petition was denied after an evidentiary hearing.3 The Georgia

Supreme Court denied Petitioner’s Application for a Certificate of Probable

Cause.4 Petitioner then filed the present federal habeas petition.

      Petitioner asserts the following claims in the current petition:

      (1) Petitioner’s plea is void judicial process because there is still a

           competency motion under O.C.G.A. § 17-7-130 pending in his case;

      (2) His plea was involuntary because of the effects of “psychotropic

           drugs”;

      (3) Ineffective assistance of counsel for failing to challenge the

           prosecutions’ false case fact narrative;

      (4) Prosecutorial misconduct and malicious prosecution through the use of

           false evidence to support the plea;

      (5) Judicial misconduct;

      (6) State habeas court’s abuse of discretion for refusing a continuance for

            Petitioner to gather his witnesses; and,

      (7) State habeas court’s illegal charges for obtaining the record.5



3   Id. at 2, ¶ 10; ECF 23, at 3 (citing ECF 9-3).
4   ECF 23, at 3 (citing ECF 9-6, ECF 9-8).
5   ECF 1, at 4–6.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 3 of 21




       Respondent, Warden James Deal, responded to the petition on September

27, 2019, and filed various documents from Petitioner’s underlying state court

proceedings shortly thereafter.6 On November 5, Petitioner filed a motion seeking

an evidentiary hearing and the appointment of counsel.7 Respondent filed his

response on November 26.8 On December 23, Petitioner filed a supplement to his

request for the appointment of counsel.9

       On July 17, 2020, Judge Bly issued an Order and Final Report and

Recommendation (the R&R).10 The R&R recommends that Petitioner’s habeas

petition and requests for legal assistance be denied, and that the petition be

dismissed.11 On August 3, 2020, Petitioner timely objected to the R&R.12 Petitioner




6    ECF 7; ECF 9.
7    ECF 10. The same motion was also filed on the docket as ECF 11.
8    ECF 12.
9    ECF 15. The same request was also filed on the docket as ECF 16.
10   ECF 23.
11   Id. In addition, Judge Bly denied Petitioner’s motions for appointment of
     counsel and for an evidentiary hearing [Docs. 10, 11] and denied as
     unnecessary Petitioner’s motion to request additional time to respond and
     supplement his filing [Docs. 13, 14].
12   ECF 26. Because the R&R was served on Petitioner by mail (Aug. 17, 2020 D.E.)
     and Petitioner’s objections were submitted to the Court via mail as well, under
     Fed. R. Civ. P. 6(d), the objections were timely.
         Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 4 of 21




presents objections to the conclusions in the R&R with regard to each of his habeas

claims.13

II.     LEGAL STANDARD

        A party challenging a report and recommendation issued by a United States

Magistrate Judge must file written objections that specifically identify the portions

of the proposed findings and recommendations to which an objection is made and

must assert a specific basis for the objection. United States v. Schultz, 565 F.3d 1353,

1361 (11th Cir. 2009). The district court must “make a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); Jeffrey S. ex rel. Ernest S. v. State Bd.

of Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990).

        Absent objection, the district judge “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge,”

28 U.S.C. § 636(b)(1), and need only satisfy itself that there is no clear error on the

face of the record. Fed. R. Civ. P. 72(b). The district court has broad discretion in

reviewing a magistrate judge’s report and recommendation. In addressing




13    See generally ECF 26.
          Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 5 of 21




objections, it may consider an argument that was never presented to the magistrate

judge, and it may also decline to consider such arguments. Williams v. McNeil, 557

F.3d 1287, 1290–92 (11th Cir. 2009). Further, “‘[f]rivolous, conclusive, or general

objections need not be considered by the district court.’” Schultz, 565 F.3d at 1361

(quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)).

III.     DISCUSSION

         Petitioner’s objections consist largely of reiterating the allegations in the

petition and various other filings with this Court. Petitioner often combines

arguments from his various habeas claims into his objection to the R&R’s findings

on a specific claim. Nevertheless, the Court has conducted a de novo review of those

portions of the R&R to which Petitioner objects. For the reasons stated below, the

Court finds that the legal conclusions are correct and overrules Petitioner’s

objections.

                1.    Claim 1

         Under Claim 1, Petitioner asserts that the judicial process was void because

a O.C.G.A. § 17-7-30 competency motion was still pending at the time of his guilty

plea.14 Petitioner objects to the R&R’s finding that he did not raise Claim 1 on direct




14     ECF 1, at 4.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 6 of 21




appeal or in his state habeas motion.15 Petitioner contends that this issue was

raised and cited to his state habeas brief for support.16

       Petitioner alleges that Claim 1 is the same as his state habeas claims for

(1) ineffective assistance of counsel for failing “to file for pre-trial ‘jury

determination’ of whether petitioner was incompetent the night of the attack’”;

and, (2) non-waiver of his “right to a jury hearing pursuant to O.C.G.A. § 17-7-

130.”17 Neither of those claims is the same as Claim 1 here, which alleges that the

plea is void because a § 17-7-130 motion is still pending in his original state court

action.18 Accordingly, the Court OVERRULES Petitioner’s objection to Claim 1



15   ECF 26, at 2–3.
16   Id. (citing ECF 9-4, at 17–18).
17   ECF 10, at 8–9 (citing to claim 16(A) of his original state habeas petition [ECF 9-
     1, at 5] and (D) of his amended state habeas petition [ECF 9-2, at 2]).
18   Moreover, it is not clear to the Court that such a motion was pending when
     Petitioner entered his plea. It appears from the record that Petitioner may have
     misinterpreted the state habeas order, which notes that “[g]uilty plea counsel
     stated that he did file a request for Petitioner to be evaluated and that request
     was granted by the trial court.” ECF 9-5, at 3. In his appeal to the Georgia
     Supreme Court, Petitioner claims, “As cited by the Habeas Court on Page 3 of
     its Order, Trial Counsel filed an O.C.G.A. Code § 17-7-130 Motion in this Case
     that was Granted by the Trial Court. And it is still Pending this Case.” ECF 9-
     7, at 10 (citing ECF 9-5, at 3). Thus, it seems that this claim is based on
     Petitioner’s misinterpretation of the state habeas court’s finding that counsel
     testified he had filed a request for Petitioner to be evaluated and that request
     was granted by the trial court. Another indication that this request was granted
     is the undisputed evidence that Dr. Richards met with Petitioner, found him
            Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 7 of 21




and ACCEPTS the R&R’s conclusion that this claim should be denied as

procedurally defaulted.

                 2.    Claim 2

           Petitioner objects to the R&R’s finding that the plea was voluntary.19

Petitioner’s objection reasserts his argument that his plea was involuntary because

he was given “psychotropic drugs” on the day of his plea.20

           The state habeas court determined that the guilty plea was voluntary.21 In

order to grant a habeas writ on a claim that was adjudicated on the merits in a state

court proceeding, the Court must find that the state court’s determination was

unreasonable under 28 U.S.C. § 2254(d). Section 2254(d) provides:

                 An application for a writ of habeas corpus on behalf of a
                 person in custody pursuant to the judgment of a State
                 court shall not be granted with respect to any claim that
                 was adjudicated on the merits in State court proceedings
                 unless the adjudication of the claim—

                       (1) resulted in a decision that was contrary to, or
                       involved an unreasonable application of, clearly
                       established Federal law, as determined by the
                       Supreme Court of the United States; or


     to be mentally competent to stand trial, and testified to that effect at the
     sentencing hearing. ECF 9-3, at 116–17.
19   ECF 26, at 3–4.
20   Id.
21   ECF 9-5, at 5–6.
         Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 8 of 21




                     (2) resulted in a decision that was based on an
                     unreasonable determination of the facts in light of
                     the evidence presented in the State court
                     proceeding.

This standard is intentionally strict and requires substantial deference to state

court proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011). It limits federal

courts’ authority to issue the writ to cases where “the state court’s determinations

of law and fact were [ ] ‘so lacking in justification’ as to give rise to error ‘beyond

any possibility for fairminded disagreement.’” Dunn v. Madison, 138 S. Ct. 9, 12

(2017) (citing Richter, 562 U.S. at 103).

       The Court has reviewed the record before the state habeas court, including

the plea hearing transcript, and finds that the state’s order holding that the plea

was voluntarily entered into is supported by the record. In particular, the Court

agrees with the state court that the plea hearing transcript shows that plea counsel

and the trial court judge fully apprised Petitioner of his constitutional rights prior

to accepting the plea.22 Petitioner also filled out and signed a form provided by the

trial judge that discussed the rights he was forfeiting by pleading guilty.23

Additionally, the plea transcript shows that the trial judge discussed Petitioner’s




22   ECF 9-3, at 72–81.
23   Id. at 38–40.
         Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 9 of 21




medications and mental health history with him before finding that the plea was

made voluntarily and knowingly.24

       The Court finds that the state habeas court’s determination that the plea was

entered into voluntarily was reasonable. Petitioner’s objection is OVERRULED.

              3.       Claim 3

       Petitioner objects to the R&R’s holding that his counsel was not ineffective

in failing to object “to the state’s and [his] wife’s “false ‘factual basis.’”25 To prevail

on an ineffective assistance of counsel claim, a Petitioner must show: (1) deficient

performance; and (2) prejudice. Strickland v. Washington, 466 U.S. 668, 688 (1984).

Deficient performance requires a “showing that counsel made errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the

Sixth Amendment.” Id. Prejudice requires a showing “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694.

       “Even under de novo review, the standard for judging counsel’s

representation is a most deferential one,” given counsel’s knowledge of the



24   Id. at 73–74.
25   ECF 26, at 4–5.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 10 of 21




proceedings, materials outside the record, and interactions with her client,

opposing counsel, and the judge. Richter, 562 U.S. at 105. “The question is whether

an attorney’s representation amounted to incompetence under ‘prevailing

professional norms,’ not whether it deviated from best practices or most common

custom.” Id. (quoting Strickland, 466 U.S. at 690). “Establishing that a state court’s

application of Strickland was unreasonable under § 2254(d) is all the more

difficult.” Id. The two standards combine to make judicial review “doubly”

deferential. Id. (citing Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)). Thus, the

question becomes “whether there is any reasonable argument that counsel

satisfied Strickland’s deferential standard,” not simply “whether counsel’s actions

were reasonable.” Id.

       The state habeas court found that counsel was not ineffective for deciding

not to challenge the victim’s testimony in order to avoid the possibility that such

a challenge would add to Petitioner’s sentence.26 This finding is supported by

counsel’s testimony during the state habeas proceeding. During the proceeding,

counsel stated that he did not believe the victim purposefully deceived the

sentencing court and he strategically decided to not challenge the victim based on




26   ECF 9-5, at 3–4.
           Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 11 of 21




the crime committed and how she looked and spoke.27 As counsel explained, he

“thought that [he] was going to be adding time to [Petitioner’s] prison sentence by

challenging her.”28 The Court finds that there is no reasonable argument that

counsel’s strategic decision violates Strickland’s deferential standard. Petitioner’s

objection is OVERRULED.

                 4.     Claim 4

           Petitioner objects to the R&R’s finding that his guilty plea effectively waived

any prosecutorial misconduct or malicious prosecution claim.29 Relying on Tollett

v. Henderson, 411 U.S. 258 (1973), the state habeas court found an entry of a valid

guilty plea waives all known and unknown defenses.30 It explained that

Petitioner’s attempt to contradict the factual basis at this hour is a right he waived

by not pursuing a jury trial. The Court agrees.

           “When a criminal defendant has solemnly admitted in open court that he is

in fact guilty of the offense with which he is charged, he may not thereafter raise

independent claims relating to the deprivation of constitutional rights that




27   ECF 9-3, at 21.
28   Id.
29   ECF 26, at 5–6.
30   ECF 9-5, at 8.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 12 of 21




occurred prior to the entry of the guilty plea.” Tollett, 411 U.S. at 267. Such a

defendant “may only attack the voluntary and intelligent character of the guilty

plea.” Id.; U.S. v. De La Garza, 516 F.3d 1266, 1271 (11th Cir. 2008) (“A defendant

who enters a plea of guilty waives all nonjurisdictional challenges to the

constitutionality of the conviction, and only an attack on the voluntary and

knowing nature of the plea can be sustained.”) (quoting Wilson v. U.S., 962 F.2d

997 (11th Cir. 1992)). Thus, by entering a guilty plea, Petitioner waived his right to

challenge the factual basis underlying his conviction. See United States v. Tome, 611

F.3d 1371, 1379 (11th Cir. 2010).

       By entering a plea of guilty, Petitioner waived his right to raise this

malicious prosecution and/or a prosecutorial misconduct claim. Petitioner’s

objection does not show that the state habeas court’s finding was an unreasonable

application of the law. Petitioner cites to Byrd v. Owen, 272 Ga. 807 (2000), Smith v.

Zant, 250 Ga. 645 (1983), and Cutts v. Scandrett, 108 Ga. 620 (1899), to support his

contention that the use of evidence the state knows to be false results in a due

process violation.31 However, none of those cases involved a guilty plea and,

therefore, the prisoners in those cases had not waived their constitutional claims.




31   ECF 26, at 5–6.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 13 of 21




Petitioner cannot and has not shown that the state habeas court’s application of

the law was unreasonable. Accordingly, this objection is OVERRULED.

              5.    Claim 5

       Petitioner objects to the R&R’s finding that his judicial misconduct claim is

procedurally barred. Petitioner claims that he was denied due process because the

trial court was prejudiced by the prosecution’s false narrative.32 The Court finds

that Petitioner has not shown any judicial misconduct, nor has he shown that the

state habeas order finding a lack of judicial misconduct was unreasonable.

       First, Petitioner argues that the sentencing judge was prejudiced from

having heard the prosecution’s and his counsel’s allegedly false narrative.33

However, as discussed above, Petitioner waived his ability to dispute the facts of

the case or confront witnesses by pleading guilty.

       Second, Petitioner argues that the sentencing judge improperly expedited

the proceedings in order to catch a plane. The hearing transcript shows that the

trial judge informed the parties that she had time constraints because she had to

catch a plane; however, she also offered to reconvene on a later date to conclude




32   ECF 1, at 5.
33   ECF 10, at 20–21; ECF 26, at 7–8.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 14 of 21




the sentencing.34 In fact, during Petitioner’s brother’s testimony, the trial judge

expressly told the witness to take his time, stating: “I’m in no way wanting to

restrict what you want to say. I will—if we can’t finish this afternoon, we can come

back on another day. I do not want to rush you, sir.”35 Moreover, the transcript

does not show that the trial judge’s time constraint limited the number of

witnesses called to testify on behalf of Petitioner. Petitioner’s counsel stated that

he had two witnesses, Dr. Richards and Petitioner’s brother.36 Both witnesses

testified.

        The state habeas court found that the plea hearing transcript did not show

that the sentencing judge rushed the proceedings or otherwise failed to fully

consider the testimony and arguments presented.37 Based on the evidence

presented, the Court finds that the state habeas court’s holding was reasonable.

Accordingly, Petitioner is not entitled to relief under § 2254(d)(2) and his objection

as to this claim is OVERRULED.




34   ECF 9-3, at 96, 99.
35   Id. at 99.
36   Id. at 96–97.
37   ECF 9-5, at 8–9.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 15 of 21




              6.      Claims 6 and 7

       As his sixth and seventh grounds for relief, Petitioner attacks the state

habeas proceeding and claims that the state habeas court (1) abused its discretion

in refusing a continuance for Petitioner to gather his witnesses and (2) charged

Petitioner illegal record fees.38 In Petitioner’s objection, he states that he has shown

good cause for a hearing “to develop [his] innocence claim through witness

testimony,” because the state habeas court “did not provide [him] with a ‘fact-

finding procedure’ adequate to afford a full and fair hearing on the critical issue.”39




38   ECF 1, at 5–6.
39   ECF 26, at 8 (citing Ford v. Wainwright, 477 U.S. 399 (1986)). The Court notes
     that Petitioner’s arguments appear to be premised on a prior version of
     § 2254(d). This is the second time Petitioner cites to Ford and his right to a “full
     and fair” hearing in the state habeas proceeding under § 2254(d). ECF 10, at 9–
     10). However, Ford was decided prior to the Antiterrorism and Effective Death
     Penalty Act of 1996 (AEDPA). Prior to AEDPA, the language of the statute
     provided that state habeas proceedings were to be presumed correct unless the
     petitioner could show, inter alia, “that the factfinding procedure employed by
     the State court was not adequate to afford a full and fair hearing.” However,
     as noted above, the current statute prohibits a federal court from granting the
     writ unless the state habeas court’s adjudication of the claim resulted in a
     decision that is contrary to Supreme Court law or was an unreasonable
     determination of the facts. Thus, the current statute requires the petitioner to
     meet a much higher burden to obtain the writ in connection with a claim that
     was adjudicated in a state habeas proceeding. Petitioner cannot satisfy this
     burden.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 16 of 21




       As referenced in the R&R, the Eleventh Circuit has repeatedly held that

defects in a collateral state proceeding cannot provide a basis for federal habeas

relief. Quince v. Crosby, 360 F.3d 1259, 1262 (11th Cir. 2004) (“[W]hile habeas relief

is available to address defects in a criminal defendant’s conviction and sentence,

an alleged defect in a collateral proceeding does not state a basis for habeas

relief.”). “The reasoning behind this well-established principle is straightforward:

a challenge to a state collateral proceeding does not undermine the legality of the

detention or imprisonment-i.e., the conviction itself—and thus habeas relief is not

an appropriate remedy.” Carroll v. Sec’y, Dep’t of Corrs., 574 F.3d 1354, 1365

(11th Cir. 2009). Thus, Petitioner is not entitled to relief on these claims and his

objections are OVERRULED.

              7.     Miscellaneous Objections

       Petitioner objects to the R&R’s statement that he “attacked his wife and

child, causing severe physical injuries to his wife.”40 However, Petitioner has not

provided any evidence to support his claim of innocence. The affidavits from his

mother or brother do not deny that his wife was injured following an altercation

with Petitioner and was taken to the hospital to be treated as a result of those




40   ECF 23, at 2.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 17 of 21




injuries.41 The affidavits claim that some of his wife’s testimony was inaccurate—

specifically the amount of time she spent in the hospital and what occurred after

the incident—but, they do not claim that his wife did not sustain serious injuries

from Petitioner’s attack.42 Nor did Petitioner’s brother deny Petitioner’s guilt at

the sentencing hearing. During the hearing, Petitioner’s brother testified that he

did not “believe that [his sister-in-law] deserved any of it” and that his whole

family was hurt from this emotionally, but his sister-in-law was hurt

“physical[ly].”43

       Moreover, regardless of Petitioner’s objections to the factual basis presented

to the state court, Petitioner knowingly and voluntarily pleaded guilty to his

crimes. At his sentencing, he apologized for his crimes, stating:

              I am deeply angered by my actions and deeply
              remorseful towards my wife. Things had gotten so out of
              hand, I wasn’t taking proper care of myself as far as my
              mental state. I didn’t understand how powerful that was
              as far as me making poor decisions. And I’d like to


41   ECF 10 (Ex. 4), at 61–65; ECF 15, at 7–14.
42   Petitioner’s brother’s affidavit states that Petitioner’s wife told him that “she
     could see light in her injured eye.” ECF 15, at 13. Even if the Court was inclined
     to accept this hearsay statement as true, the fact that she can see some light
     does not show that her eye has not been rendered useless as charged in
     Petitioner’s Indictment. ECF 9-3, at 44.
43   ECF 9-3, at 98–100. His brother also testified to the fact that Petitioner’s wife
     had multiple appointments for her eye. Id. at 99.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 18 of 21




                 apologize to her and my 14-year-old son for putting them
                 through this. And my family also for putting them
                 through this.44

        Petitioner’s objection to the R&R’s statement that he attacked his child and

wife is OVERRULED.

        Petitioner also objects to the R&R’s summary of his state-court filings.45

Petitioner claims that he filed a direct appeal that was denied but he does not have

the record or case number.46 But, as the R&R notes, the state habeas court found

there was no evidence of a direct appeal.47 Petitioner’s claim that he filed a direct

appeal, without more, cannot overcome the finding from the state habeas court

that there was no evidence of a direct appeal in the state court system. In regard

to the R&R’s statement that Petitioner filed a Certificate of Probable Cause with

the Georgia Supreme Court, Petitioner argues that he filed briefs in addition to the

certificate in that action. The R&R does not state otherwise, it simply recognizes

that Petitioner raised his claims in the Georgia Supreme Court.




44   Id. at 122–23.
45   ECF 26, at 1–2.
46   Id. at 1.
47   ECF 9-5, at 2.
        Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 19 of 21




       The Court finds that the R&R’s statements regarding the state court filings

are accurate, albeit irrelevant to the findings in this Order. As such, Petitioner’s

objections to the R&R’s summary of his state-court filings are OVERRULED.

              8.     Certificate of Appealability

       Petitioner objects to the R&R’s holding that he is not entitled to a Certificate

of Appealability (COA). Petitioner asserts that he is entitled to a COA because he

has shown that the evidence the state used at his plea hearing was false and he

was denied adequate process at the state habeas level.48

       Rule 11 of the Rules Governing Section 2254 Cases provides that “[t]he

district court must issue or deny a [COA] when it enters a final order adverse to

the applicant.” 28 U.S.C. § 2254 R. 11(a). The district court may issue a COA “only

if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). In order to obtain a COA, “a petitioner must ‘sho[w]

that reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.’” Miller-

El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484




48   ECF 26, at 8.
       Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 20 of 21




(2000)). The requisite showing to obtain a COA neither requires nor permits full

consideration of the factual and legal merits of the claims. Gonzalez v. Sec’y for Dep’t

of Corrs., 366 F.3d 1253, 1267 (11th Cir. 2004). Rather, “[t]he question is the

debatability of the underlying constitutional claim, not the resolution of that

debate.” Id. (quoting Miller-El, 537 U.S. at 342).

      Petitioner has not made a substantial showing of the denial of a

constitutional right. Petitioner is procedurally defaulted from bringing Claim 1; he

failed to show that the state habeas court’s findings as to Claims 2–5 were wrong,

much less unreasonable; and, he cannot bring a federal habeas claim based on state

habeas proceedings. While Petitioner repeatedly asserts violations of due process,

the Court has not seen any evidence of such a violation in his plea or sentencing.

After Petitioner was found legally competent, he pleaded guilty. He was

repeatedly informed of his rights before and during his plea. He claims that the

prosecution presented a false factual basis and he is actually innocent, but even his

brother’s testimony and the self-serving affidavits provided by his mother and

brother support a finding of guilt. Petitioner’s counsel presented two witnesses in

an attempt to mitigate Petitioner’s sentence, including testimony from a medical

expert. In sum, Petitioner has not made a substantial showing of a denial of a

constitutional right. His objection to the R&R’s denial of a COA is OVERRULED.
      Case 1:19-cv-03392-SDG Document 29 Filed 09/29/20 Page 21 of 21




IV.   CONCLUSION

      Having reviewed the R&R in light of Petitioner’s objections, the Court

ADOPTS the R&R in its entirety as the Order of the Court. Petitioner’s motions

for legal assistance [ECF 15, 16] are DENIED.

      The petition for a writ of habeas corpus is DENIED and this matter is

DISMISSED WITH PREJUDICE. The Clerk is DIRECTED to close this action.

Petitioner’s request for a COA is DENIED.

      SO ORDERED this the 29th day of September 2020.



                                                      Steven D. Grimberg
                                                United States District Court Judge
